                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL                           ‘O’
  Case No.        2:15-cv-05642-CAS (JCx)                               Date     July 17, 2019
  Title           MARCUS GRAY; ET AL. V. KATY PERRY; ET AL.



  Present: The Honorable               CHRISTINA A. SNYDER
           Catherine Jeang                                Laura Elias                            N/A
            Deputy Clerk                         Court Reporter / Recorder                  Tape No.

          Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                         Eric Kayira                                       Jeffrey Movit
                        Michael Kahn                                      Christine Lepera
                        Lauren Cohen                                           Aaron Wais
                                                                          Jacob Albertson
                                                                          Vincent Chieffo
                                                                        Gabriella Nourafchan


  Proceedings:               DEFENDANTS’ EX PARTE APPLICATION TO DISQUALIFY
                             COUNSEL ERIC KAYIRA (Dkt. 421, filed July 15, 2019)
                             DEFENDANTS’ SECTION 411(b) DEFENSE


       On July 10, 2019, defendants filed an amended proposed pretrial conference order
which provided more details about their contention that plaintiffs’ copyright in “Joyful
Noise” is invalid. Specifically, defendants added the following two arguments: (1)
plaintiffs’ copyright does not protect the portion of “Joyful Noise” that is at issue in this
case, namely, the instrumental beat created by plaintiff Chike Ojukwu and later licensed
to Gray; and (2) plaintiffs’ copyright registration contains knowingly false or inaccurate
information such that if the Register of Copyrights had known of the inaccurate
information she would not have registered the copyright. Dkt. 405-1 at 2. The Court
approved defendants’ amendments on July 11, 2019. Dkt. 406.

      Plaintiffs subsequently argued that defendants should not be allowed to argue that
the copyright is invalid because it contains false or inaccurate information because 17


      CV-5642 (04/17)                   CIVIL MINUTES – GENERAL                                   Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL                             ‘O’
  Case No.        2:15-cv-05642-CAS (JCx)                           Date   July 17, 2019
  Title           MARCUS GRAY; ET AL. V. KATY PERRY; ET AL.

U.S.C. § 411(b)(2) requires that “[i]n any case in which inaccurate information . . . is
alleged, the court shall request the Register of Copyrights to advise the court whether the
inaccurate information, if known, would have caused the Registration of Copyrights to
refuse registration.” Dkt. 413. Considering that the Register of Copyrights has not been
asked to advise the court whether the alleged inaccuracies in the copyright registration
would have caused her to refuse registration and doing so would delay the trial that is to
commence today, the Court hereby strikes from the pretrial conference order defendants’
argument that the copyright registration is invalid because it contains knowingly false or
inaccurate information. Defendants may argue that plaintiffs’ copyright does not protect
the instrumental beat created by Okujwu because it is a pre-existing work.

       And in light of plaintiffs’ counsel’s representation that they do not intend to call
Eric Kayira as a witness during their case-in-chief, the Court DENIES as moot
defendants’ ex parte application to disqualify Eric Kayira as trial counsel. If defendants
intend to call Eric Kayira as a witness, defendants will be required to make an offer of
proof.

      IT IS SO ORDERED.
                                                                               00    16
                                                  Initials of Preparer           CMJ




      CV-5642 (04/17)            CIVIL MINUTES – GENERAL                                   Page 2 of 2
